Citation Nr: 1105972	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-38 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran and Mr. [redacted]


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to February 
2003 and June 2004 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Nashville, Tennessee 
(RO).  The Veteran and his nurse practitioner, Mr. [redacted], 
testified at a November 2010 hearing before the undersigned 
sitting at the RO, a transcript of which is associated with the 
claims file.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the Veteran's November 2010 Board hearing, his treating nurse 
practitioner testified that the Veteran's paranoid schizophrenia 
had worsened in severity since the November 2008 VA mental 
disorders examination.  On this basis, VA is required to afford 
the Veteran a new VA examination to assess the current nature, 
extent and severity of his service-connected paranoid 
schizophrenia.  38 C.F.R. § 3.159(c) (4) (i); see Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected paranoid 
schizophrenia.  The claims file and a copy 
of this Remand must be made available to 
and reviewed by the examiner.  The 
examiner must provide accurate and fully 
descriptive assessments of all psychiatric 
symptoms.  The examiner must comment upon 
the frequency or severity of the Veteran's 
psychiatric symptoms.  The examiner must 
also enter a complete multiaxial 
evaluation, and assign a Global Assessment 
of Functioning (GAF) score, together with 
an explanation of what the score 
represents in terms of the Veteran's 
psychological, social, and occupational 
functioning.  A complete rationale for all 
opinions must be provided.

2.  Notify the Veteran that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for the 
aforementioned examination, obtain 
documentation showing that notice 
scheduling the examination was sent to the 
last known address of record, and indicate 
whether any notice that was sent was 
returned as undeliverable.

3.  When the above development has been 
completed, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, issue an additional 
supplemental statement of the case to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, return 
the appeal to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


